Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103 ) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 2/08/2021 has been entered. Applicant indicates on the Request for Continued Examination (RCE) Transmittal, that the response of 2/08/2021 be considered. 

Claim status
Claims 81-85, 87-103 are pending, with Claim 81 being amended, and claim 86 being cancelled.
Claims 88-89 and 91-94 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable linking claim.
Claims 81-85, 87, 90, 95-103 are under examination.

New Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 81-85, 87, 90, 95-103 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  

In regard to claim 81, instant claim fails to interrelate essential steps of the invention as defined by Applicant(s) in the specification and the declaration filed by Dr. Altreuter on 8/19/2014. Note MPEP 2172.01 states that such essential matter may include missing elements, steps or necessary structural cooperative relationships of elements described by the applicant(s) as necessary to practice the invention. 
In instant product-by-process, Applicant indicates two critical steps are necessary for generating barrier-free, double emulsion synthetic polymeric nanocarriers that are capable of osmotic mediated release, the first being that (1) the process must maintain osmotic balance between the inner and outer aqueous phases during the preparation of the synthetic nanocarrier, and the second being that (2) the process must maintain osmotic balance between the outer aqueous phase and suspension medium during the preparation of the synthetic nanocarriers (p. 8, 3rd para., p. 32, 4th para. of specification, 
Thus, absent language in independent claim 81 indicating that (1) an osmotic balance between the inner and outer aqueous phases, and (2) an osmotic balance between the outer aqueous phase and suspension medium is maintained during the synthesis of the nanocarrier, a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement and achieve a nanocarrier capable of osmotic mediated release.  Dependent claim 83-87, 90, 95-103 are included in the basis of the rejection because although it recites and encompasses the method of claim 12, instant claims do not recite the essential steps of maintaining the osmotic balance during the synthesis of the claimed nanocarriers. 



Claims 83-85, 87 and 103 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

 Claim 83-85, instant claims recite the preamble phrases "osmotic mediated release barrier-free, double emulsion synthetic nanocarriers” (as per claim 83) or “synthetic nanocarriers” (as per claims 84-85) in regard to the composition of claim 81.  There is insufficient antecedent basis for these limitations in the claims because Claim 81 is directed to “osmotic mediated barrier-free, double emulsion synthetic polymeric nanocarriers”.
In regard to Claim 87, instant claim recites the preamble phrase "The composition of claim 1".  There is insufficient antecedent basis for this limitation in the claim because Claim 1 is cancelled, thereby rendering Claim 87 incomplete.
In regard to Claim 103, instant claim contains the trademark/trade name “Triton X-100”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a detergent and, accordingly, the identification/description is indefinite.
Because this reagent was developed by the manufacturer at the time of the applicant’s invention under the trade name Triton X-100 and as a result is proprietary, which means what constitutes as this detergent can change, and these changes do not 


	New Claim Rejections - 35 USC § 112(d)	
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 84, 90, and 95-103 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
 
Specifically, claims 84, 90, and 95-103 draw to a osmotic mediated release barrier-free, double emulsion synthetic polymeric nanocarrier that is either dried (as per claim 84), reconstituted from a dried form (as per claims 84 and 90), and/or lyophilized (as per claims 95-103), which does NOT narrow the scope of claim 81 where the barrier-free synthetic polymeric nanocarrier is a double emulsion.  Essentially, due to the Applicant’s own claim language, the embodiments of claims 84, 90, and 95-103 are . Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Withdrawn Claim Rejections - 35 USC § 103
The prior rejection of Claim 87 under 35 U.S.C. 103(a) as being unpatentable over Short et al., (US 2003/0215394), in view of Seeman et al., (Pharm Res, 2002, 19:250-257, prior art of record) is withdrawn in light of Applicant’s amendments to instant claim to require that the nucleic acid is immunomodulatory, which is a limitation that Seeman does not teach.


Maintained Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.




(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 81-85, 95-96, 98 and 99 are rejected under 35 U.S.C. 102(b) as being anticipated by or, in the alternative, under 35 U.S.C. 103(a) as obvious over Short et al., (US 2003/0215394, prior art of record).

Short teaches a composition comprising a barrier-free, double emulsion synthetic polymeric nanocarrier for the delivery of encapsulated agents (p. 1 Summary, [0006-0010]), which is capable of osmotic mediated release. 
In regard to the product-by-process steps of claim 81
Forming barrier-free, double emulsion synthetic polymeric nanoarriers comprising an osmotically active agent formulated in an inner aqueous (W1) phase that is adjusted to 300 mOsm/kg (p. 7, Example 3, [0076]). Subsequently, the W1 phase is emulsified with the organic (O) phase comprising the polymer poly(DL-lactide). Finally, the outer aqueous (W2) phase having an osmolality of 300 mOsm/kg is combined to form the W1/O/W2 polymeric osmotically balanced secondary emulsion, which is followed by solvent evaporation [0078]. 
Maintaining the formed barrier-free, double emulsion synthetic polymeric nanocarrier is a suspension medium having a physiological isotonic osmolality [0060, 0079], which would also be about 300 mOsm/kg.
In regard to the preamble and the wherein clause directed to osmotic mediated release of claim 81, as stated supra, Short teaches that when preparing the W1 and W2 phases of the W1/O/W2 double emulsion, it is advantageous that the W1 and W2 phases be “osmotically balanced” [0042, 0053, 0078, 0087]. In addition, as stated supra, Short teaches that the W1/O/W2 emulsion is formulated in an osmotically balanced suspension media [0058, 0060, 0074, 0079]. Overall, Short teaches that if the phases are not osmotically balanced, the imbalance can cause a net diffusion of water across the organic polymer layer of the W1/O/W2 emulsion that will affect the contents of the W1 phase [0053, 0058]. Thus, Short makes clear that due to the diffusion of water down its osmotic gradient, the agents within the W1 phase will cross the organic polymer layer and be released from the nanocarrier. In regard to demonstrating that the taught nanocarriers are capable of osmotic mediated release in low-physiological Unisonated control”). Accordingly, absent evidence to the contrary, because the osmotic forces are greater in the low-physiological media compared to the near-physiological media, the dosage form of Short will inherently or naturally exhibit osmotic mediated release that is greater in a low-physiological media compared to the near-physiological media. 
In regard to the osomotically active agent being an immunomodulatory substance as per claim 81, Short teaches the drugs released include ATP ([0027], see also Examples 6-9), which bind purinergic receptors on immune cells and have immunomodulatory effects.
In regard to claims 82 and 83, as stated supra, Short teaches the osmolality of the (a) the processing steps comprising the inner phase (W1), the outer aqueous phase (W2), and the suspension media are osmotically balanced to be the same (e.g., about 300 mOsm/kg).
In regard to claim 84, as stated supra, Short teaches washing and centrifuging and freeze-drying the nanocarrier [0079].
In regard to claim 85, Short teaches that the osmotically active agent is about 5% of the carrier [0067, 0076]. 
In regard to claim 95, as stated supra, Short teaches the nanocarriers are lyophilized and reconstituted into a physiological buffer [0060, 0079] (e.g., 300 mOsm/kg).
claims 96 and 98, Short teaches the nanocarriers are lyophilized in a solution comprising dextrose [0079]. Furthermore, in regard to claim 99, Short teaches the cryoprotectant mannitol [0059].
Accordingly, Short et al., anticipate or, in the alternative, make obvious instant claims.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 2/8/2021 are acknowledged.
Applicant argues that instant claims have been amended to recite that the osmotically active agents are immunomodulatory substances, which are neither taught nor suggested by the prior art of Short.
Furthermore, Applicant argues that Short does not teach that osmotic balancing is important to preserve drug efficacy, but instead the cited passages by the Examiner are directed to stabilizers.
Applicant's arguments have been fully considered but they are not persuasive. 
In regard to the immunomodulatory substances, contrary to Applicant’s assertion, Short does teach that the agent to be encapsulated in the synthetic nanocarrier is ATP, which is a well-known immunomodulatory substance.	Importantly, in order to complete the art of record and to rebut Applicant's arguments, Applicant is directed to the review of Junger (Nature Rev Immuno, 2011, 11:201-212) which demonstrates that before the time of invention it was known that purinergic receptor agonists such as ATP were immunomodulatory substances. 
	Furthermore, in regard to Applicant’s arguments that Short does not teach the importance of osmotic balancing, as stated supra, Short explicity teaches that when Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

	

Claim 87 is rejected under 35 U.S.C. 103(a) as being unpatentable over Short et al., (US 2003/0215394), in view of Seeman et al., (Pharm Res, 2002, 19:250-257, prior art of record) and Levonen et al., (Circulation, 2008, 117:2142-2150)


However, Short is silent with respect to a nucleic acid as the encapsulated agent.
With respect to claims 87, Seeman teaches a synthetic nanocarrier comprising an encapsulated nucleic acid plasmid (i.e., beta-gal reporter) formed by a polymeric emulsion for gene delivery (p. 251, Materials & Methods, col 1). Furthermore, similar to Short, Seeman addresses the general scientific concept that the encapsulated drugs (e.g., nucleic acids) undergo a diffusion mediated release through the pores or channels formed in polymer particle over time (p. 256, In vitro Release Studies), albeit ultrasound triggered release is much faster. Thus, there was sufficient evidence in the prior art that the barrier-free, double emulsion synthetic polymeric nanocarriers produced by Short in view of Seeman would not only osmotically release small molecules such as ATP, but also larger molecules such as immunomodulatory nucleic acids.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to was made to generate a barrier-free, double emulsion synthetic polymer nanocarrier encapsulating an agent as taught by Short and substitute DNA as the encapsulated agent as taught by Seeman with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Seeman because encapsulation protects nucleic acids in vivo without immunogenicity and toxicity while still enabling target-site specific gene therapy (p. 250, Introduction). 

With respect to claim 87, Levonen reviews gene therapy for cardiovascular disease, and teaches numerous nucleic acids encoding immunomodulatory agents that are antioxidants (see entire document, especially Fig. 1, p. 2143)..
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to was made to generate synthetic nanocarrier encapsulating plasmid DNA for the treatment of cardiovascular disease as taught by Short and Seeman and choose one of the nucleic acid encoding immunomodulatory antioxidant agents as taught by Levonen with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Levonen because antioxidant gene therapy has successfully treated cardiovascular disease (Abstract).
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 2/08/2021 are acknowledged and have been addressed supra.


Claim 90 is rejected under 35 U.S.C. 103(a) as being unpatentable over Short et al., (US 2003/0215394), in view of Malyala et al., (US 2011/0135679, prior art of record).

As discussed previously in regard to claim 81, Short et al., teach a composition comprising a barrier-free, double emulsion synthetic polymer nanocarrier capable of osmotic mediated release of encapsulated immunomodulatory agents.
However, Short is silent with respect to a kit comprising the nanocarrier composition.
	Malyala teaches a barrier-free, double emulsion synthetic polymer nanocarrier comprising an active agent, which is fabricated as a W/O/W emulsion comprising biodegradable polymers [0067-0070].  Specifically in regard to claim 90, Malyala teaches a kit comprising said nanocarrier [0007].
Accordingly, such kits were well known in the art at the time the invention was made. Therefore, it would have been obvious to combine said components into a kit for the purposes of convenience and economy. Furthermore, nonfunctional printed matter (i.e., instructions) do not distinguish a claimed product from an otherwise identical prior art product, unless there exists a new and unobvious functional relationship between the printed matter and the substrate (MPEP § 2112.01, III).
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 2/08/2021 are acknowledged and have been addressed supra.


Claims 96, 97 and 100 are rejected under 35 U.S.C. 103(a) as being unpatentable over Short et al., (US 2003/0215394), in view of Malyala et al., (US 2011/0135679).

As discussed previously in regard to claim 81, Short et al., teach a composition comprising a barrier-free, double emulsion synthetic polymer nanocarrier capable of osmotic mediated release of encapsulated immunomodulatory agents.
However, although Short teaches the nanocarrier is formed at pH 7 [0078] and comprises buffering salts [0060], they are silent with respect to a pH adjusted phosphate buffer.
	Malyala teaches barrier-free, double emulsion synthetic polymer nanocarrier comprising an active agent, which is fabricated as a W/O/W emulsion comprising biodegradable polymers [0067-0070].  With respect to claims 96, 97 and 100, Malyala teaches a nanocarrier that is formulated with aqueous phases comprising a pH adjusted phosphate buffered saline (PBS) [0070], which comprises NaCl, NaPO4 and HCl. 
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to generate barrier-free, double emulsion synthetic polymer nanocarrier formed by a W/O/W emulsion in a lyophilized dosage form as taught by Short and combine a pH adjusted PBS as taught by Malyala with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Malyala because PBS is a biological buffer that is compatible with physiological systems [0119].
prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 2/08/2021 are acknowledged and have been addressed supra.


Claims 96 and 101 are rejected under 35 U.S.C. 103(a) as being unpatentable over Short et al., (US 2003/0215394), in view of Alavattam et al., (US Patent 7,060,299, patented 7/13/2006, prior art of record).

As discussed previously in regard to claim 81, Short et al., teach a composition comprising a barrier-free, double emulsion synthetic polymer nanocarrier capable of osmotic mediated release of encapsulated immunomodulatory agents.
However, Short et al. are silent with respect to the use of antioxidants.
	With respect to instant claims, Alavattam teaches a barrier-free, double emulsion synthetic polymer nanocarrier comprising an active agent, which is fabricated as a W/O/W emulsion comprising biodegradable polymer (see Example 2).  With respect to instant claims 96 and 101, Alavattam teaches a nanocarrier that is formulated with an aqueous phase comprising an ascorbic acid or alpha-tocopherol (alias Vitamin E) (col 8, lines 37-38). 
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to generate the barrier-free, double emulsion synthetic 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 2/08/2021 are acknowledged and have been addressed supra.


Claims 96 and 102 are rejected under 35 U.S.C. 103(a) as being unpatentable over Short et al., (US 2003/0215394), in view of Malyala et al., (US 2011/0135679).

As discussed previously in regard to claim 81, Short et al., teach a composition comprising a barrier-free, double emulsion synthetic polymer nanocarrier capable of osmotic mediated release of encapsulated immunomodulatory agents.
However, although Short teaches the nanocarrier is formulated with amino acids to balance the osmolality [0060], they are silent with respect to a histidine buffer.
	With respect to instant claims, Malyala teaches a barrier-free, double emulsion synthetic polymer nanocarrier comprising an active agent, which is fabricated as a W/O/W emulsion comprising biodegradable polymers [0067-0070].  With respect to 
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to was made to generate barrier-free, double emulsion synthetic polymer nanocarrier in a lyophilized dosage form as taught by Short and combine a histidine buffer in the aqueous phase as taught by Malyala with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Malyala because histidine buffer is a biological buffer that is compatible with physiological systems [0119].
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 2/08/2021 are acknowledged and have been addressed supra.


Claims 96 and 103 are rejected under 35 U.S.C. 103(a) as being unpatentable over Short et al., (US 2003/0215394), in view of Malyala et al., (US 2011/0135679).

As discussed previously in regard to claim 81, Short et al., teach a composition comprising a barrier-free, double emulsion synthetic polymer nanocarrier capable of osmotic mediated release of encapsulated immunomodulatory agents.

	Malyala teaches a barrier-free, double emulsion synthetic polymer nanocarrier comprising an active agent, which is fabricated as a W/O/W emulsion comprising biodegradable polymers [0067-0070].  With respect to instant claims 96 and 103, Malyala teaches a nanocarrier that is formulated with the outer aqueous phase comprising the non-ionic detergent polysorbate 80 (alias Tween) [0065]. 
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to was made to generate a barrier-free, double emulsion synthetic polymer nanocarrier in a lyophilized dosage form as taught by Short and choose polysorbate 80 as the surfactant as taught by Malyala with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Malyala because the polysorbate 80 stabilizes the particle [0065]. 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 2/08/2021 are acknowledged and have been addressed supra.


New Claim Rejections - 35 USC § 102/103

Claims 81-85, 90, 95-97, and 99-100 are rejected under 35 U.S.C. 102(b) as being anticipated by or, in the alternative, under 35 U.S.C. 103(a) as obvious over Bechet et al. (US 7,736,674, patented 6/15/2010, see IDS filed 11/03/2017), as evidenced by Schwendeman et al., (US 2008/0131478).

Bechet teaches a composition comprising osmotic mediated release barrier-free, double emulsion synthetic polymeric nanocarrier produced by a method comprising:
Forming osmotic mediated release barrier-free, double emulsion synthetic polymeric nanocarriers that comprise an osmotically active agent that is an immunomodulatory substance (i.e., INFalpha2b) by double emulsion solvent evaporation in an outer aqueous phase (i.e, PBS) having an osmolality of about 300 mOsm/kg (Example 1, col 20); and
Maintaining the formed osmotic mediated release barrier-free, double emulsion synthetic polymeric nanocarriers in a suspension medium (i.e., PBS) having an osmolality of about 300 mOsm/kg (Example 2, col 20).
In regard to the preamble and the wherein clause directed to osmotic mediated release by the nanocarrier of claim 81, as stated supra, Bechet teaches the release of the osmotically active agent from the synthetic nanocarrier over time is mediated by diffusion (col 19, last para.).  In addition, Bechet teaches that the osmolality of the outer aqueous phase is equal to the osmolality of the inner aqueous phase (col 15, lines 30-45). Finally, Bechet demonstrates diffusion mediated release over time in a near-physiologic osmolality media (i.e., PBS) (Example 3, col 21). Although, Bechet is silent to diffusion mediated release over time in a low-physiologic osmolality media being greater than the release in near-physiologic osmolality media, this functional effect of st para., see Fig. 6). Schwendeman attributes this change in release rate to the osmotic pressure of the release medium. Accordingly, absent evidence to the contrary, because of this difference in osmotic pressure in the low-physiological media compared to the near-physiological media, the dosage form of Bechet will inherently or naturally exhibit osmotic mediated release that is greater in a low-physiological media compared to the near-physiological media. 
 claims 82 and 83, as stated supra, Bechet teaches the osmolality of the outer aqueous phase (i.e., PBS), and the suspension media (i.e., PBS) are osmotically balanced to be the same (e.g., about 300 mOsm/kg).
In regard to claim 84, Bechet teaches washing and centrifuging and freeze-drying the nanocarrier (Example 2).
In regard to claim 85, Bechet teaches the osmotic agent (i.e., IFNalpha) is present in the synthetic nanocarrier at about 5 wt.% (col 10, lines 44-46).
In regard to claim 90, Bechet teaches a kit comprising the nanocarrier and an agent for reconstitution (col 12, 3rd para.).
In regard to claims 95-97 and 100, Bechet teaches the nanocarriers are lyophilized (i.e., freeze dried) in a dosage form comprising a PBS vehicle (Example 2), which is made by combining either NaCl or NaOH to adjust the PBS to a physiological pH.
In regard to claim 99, alternatively, Bechet teaches the nanocarriers are lyophilized in a solution comprising mannitol adjusted to a physiological osmolality (i.e., about 300 mOsm/kg) (col 21, last para.).
Accordingly, Bechet et al., as evidenced by Schwendeman, anticipate or, in the alternative, make obvious instant claims.


Claim 87 is rejected under 35 U.S.C. 103(a) as being unpatentable over Bechet et al. (US 7,736,674, patented 6/15/2010, see IDS filed 11/03/2017), as evidenced by 

As discussed previously in regard to claim 81, Bechet et al., teach a composition comprising osmotic mediated release barrier-free, double emulsion synthetic polymer nanocarrier encapsulating the immunomodulatory protein such as the cytokine interferon.
However, Bechet is silent with respect to encapsulating a nucleic acid plasmid encoding the immunomodulatory cytokine.
With respect to claim 87, Levy teaches a barrier-free, double emulsion synthetic nanocarrier comprising an encapsulated plasmid nucleic acid encoding immunomodulatory proteins such as growth factors and cytokines (col 4, Summary of the Invention, col 6, Detailed Description of the Invention, lines 20-22).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to was made to generate a barrier-free, double emulsion synthetic polymer nanocarrier encapsulating cytokine as taught by Bechet and substitute DNA encoding the cytokine as the encapsulated agent as taught by Levy with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Levy because unlike the protein itself, plasmid DNA encoding the cytokine can incorporate promoter/enhancer elements to allow cell specific and inducible gene therapy at the site of medical intervention (col 3, last para., col 11, last para., col 12, 1st para.). 
prima facie obvious in the absence of evidence to the contrary.


Claims 96 and 98 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bechet et al. (US 7,736,674, patented 6/15/2010, see IDS filed 11/03/2017), as evidenced by Schwendeman et al., (US 2008/0131478), in view of Izutsu et al., (Pharm Res, 1994, 11:995-999)

As discussed previously in regard to claim 81, Bechet et al., teach a composition comprising osmotic mediated release barrier-free, double emulsion synthetic polymer nanocarrier encapsulating an immunomodulatory agent.
However, although Bechet teaches the lyophilized dosage can be resuspended in an aqueous solution comprising carboxymethyl cellulose (col 22, lines 19-21), they are silent with respect to a lyophilized dosage comprising caroboxymethyl cellulose.
With respect to claims 96 and 98, Izutsu teaches lyophilized dosage form of a model protein (i.e., Beta-gal), wherein the lyophilizing agent comprises carboxymethyl cellulose (Abstract, p. 995, Materials & Methods).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to was made to generate a barrier-free, double emulsion synthetic polymer nanocarrier encapsulating cytokine in a lyophilized dosage form as taught by Bechet and combine carboxymethyl cellulose as a lyophilizing agent as taught by Izutsu with a reasonable expectation of success. The ordinary skilled artisan would 
	Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.


Claims 96 and 101 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bechet et al. (US 7,736,674, patented 6/15/2010, see IDS filed 11/03/2017), as evidenced by Schwendeman et al., (US 2008/0131478), in view of Alavattam et al., (US Patent 7,060,299, patented 7/13/2006).

As discussed previously in regard to claim 81, Bechet et al., teach a composition comprising osmotic mediated release barrier-free, double emulsion synthetic polymer nanocarrier encapsulating the immunomodulatory agent.
However, although Bechet teaches the nanocarrier is formulated with antioxidants (col 12, 1st para., col 18, 7th para.),  Bechet et al. teaches are silent with respect to the use of antioxidants such as ascorbic acid or alpha-tocopherol.
	With respect to instant claims, Alavattam teaches a barrier-free, double emulsion synthetic polymer nanocarrier comprising an active agent, which is fabricated as a W/O/W emulsion comprising biodegradable polymer (see Example 2).  With respect to instant claims 96 and 101, Alavattam teaches a nanocarrier that is formulated with an 
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to generate the barrier-free, double emulsion synthetic polymer nanocarrier in a lyophilized dosage form as taught by Bechet and combine the ascorbic acid or alpha-tocopherol in the aqueous phase of the emulsion as taught by Alavattam with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Alavattam in order to prevent oxidation of the sample (col 8, lines 37-38). 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.


Claims 96 and 102 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bechet et al. (US 7,736,674, patented 6/15/2010, see IDS filed 11/03/2017), as evidenced by Schwendeman et al., (US 2008/0131478), in view of Malyala et al., (US 2011/0135679, prior art of record).

As discussed previously in regard to claim 81, Bechet et al., teach a composition comprising osmotic mediated release barrier-free, double emulsion synthetic polymer nanocarrier encapsulating the immunomodulatory agent.
However, although Bechet teaches the nanocarrier is formulated with amino acids as osmotic agents and to stabilize the immunomodualtory agent (col 11, last nd para., col 14, 5th para., col 15, 3rd para., col 16, 3rd para.), they are silent with respect to a histidine buffer.
	With respect to instant claims, Malyala teaches a barrier-free, double emulsion synthetic polymer nanocarrier comprising an active agent, which is fabricated as a W/O/W emulsion comprising biodegradable polymers [0067-0070].  With respect to claims 96 and 102, Malyala teaches a nanocarrier that is formulated with the aqueous phase comprising a histidine buffer [0119].
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to was made to generate barrier-free, double emulsion synthetic polymer nanocarrier in a lyophilized dosage form as taught by Bechet and combine a histidine buffer in the aqueous phase as taught by Malyala with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Malyala because histidine buffer is a biological buffer that is compatible with physiological systems [0119].
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.


Claims 96 and 103 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bechet et al. (US 7,736,674, patented 6/15/2010, see IDS filed 11/03/2017), as evidenced by Schwendeman et al., (US 2008/0131478), in view of Malyala et al., (US 2011/0135679, prior art of record).


However, although Beceht teaches the nanocarrier is formulated with surfactants such as polysorbates (col 12, 2nd para.), they are silent with respect to a polysorbate 80.
	Malyala teaches a barrier-free, double emulsion synthetic polymer nanocarrier comprising an active agent, which is fabricated as a W/O/W emulsion comprising biodegradable polymers [0067-0070].  With respect to instant claims 96 and 103, Malyala teaches a nanocarrier that is formulated with the outer aqueous phase comprising the non-ionic detergent polysorbate 80 (alias Tween) [0065]. 
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to was made to generate a barrier-free, double emulsion synthetic polymer nanocarrier comprising a polysorbate surfactant in a lyophilized dosage form as taught by Bechet and choose polysorbate 80 as the surfactant as taught by Malyala with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Malyala because the polysorbate 80 stabilizes the particle [0065]. 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.


Conclusion
No claims are allowed.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARTHUR S LEONARD/Examiner, Art Unit 1633